134 F.3d 383
98 CJ C.A.R. 451
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Nick Alfred OWENS, Defendant-Appellant.
No. 97-6214.
United States Court of Appeals, Tenth Circuit.
Jan. 21, 1998.

Before BRORBY, BARRETT, and BRISCOE, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Nick Owens was convicted by a jury of various drug-related charges.  His convictions were affirmed by this court, but the case was remanded for resentencing because Owens' role was not that of a leader or organizer.  See United States v. Owens, 70 F.3d 1118, 1129, 1132 (10th Cir.1995).


4
After resentencing, Owens filed a pleading in the district court entitled "Motion for Judgment" in his criminal case in which he cited various rules of civil procedure and relied on arguments typically advanced by tax protesters.  On May 21, 1997, the district court filed an order denying Owens' motion.  That order was entered on the court's docket on May 29, 1997.


5
Owens had ten days after the entry of the order in which to file his notice of appeal.  See Fed.  R.App. P. 4(b).  His notice of appeal indicates that it was placed in the mail on June 11, 1997.1  Because Owens' notice of appeal was filed more than ten days after the entry of the order appealed from, this court has no jurisdiction over this appeal.  See Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (holding that compliance with Rule 4(b) is mandatory and jurisdictional).


6
Owens' Motion for Mandate, Motion for Expedited Ruling, Motion to Vacate Judgment and Release, and Motion to Correct Reversible Errors are denied.  This appeal is DISMISSED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


1
 Because Owens was confined in a penal institution, Fed.  R.App. P. 4(c) governs the timeliness of his notice of appeal.  That rule measures timeliness from the date a notice is deposited in an institution's internal mail system and specifies the necessary certifications